Exhibit 10(f)

As Amended Through December 7, 2004

 

2004 Restatement

 

of

 

XEROX CORPORATION

 

UNFUNDED RETIREMENT INCOME GUARANTEE PLAN

 

XEROX CORPORATION, a New York corporation having its principal executive office
in the City of Stamford, County of Fairfield and State of Connecticut, hereby
adopts the XEROX CORPORATION UNFUNDED RETIREMENT INCOME GUARANTEE PLAN effective
on the Effective Date as follows:

 

Restatement Effective April 2, 2004



--------------------------------------------------------------------------------

INDEX

 

            Page No.


--------------------------------------------------------------------------------

ARTICLE 1

    

Definitions

   3

ARTICLE 2

    

Purpose of Plan

   3

ARTICLE 3

    

Eligibility

   3

ARTICLE 4

    

Benefits

   4

ARTICLE 5

    

Change in Control

   5

ARTICLE 6

    

Plan Administration

   6

ARTICLE 7

    

Amendment and Termination

   6

ARTICLE 8

    

Miscellaneous

   7

 

2



--------------------------------------------------------------------------------

2004 RESTATEMENT

OF

XEROX CORPORATION

 

UNFUNDED RETIREMENT INCOME GUARANTEE PLAN

 

ARTICLE 1

 

Definitions

 

When used herein, the words and phrases defined hereinafter shall have the
following meaning unless a different meaning is clearly required by the context
of the Plan. Terms used herein which are defined in Article 1 of the Funded Plan
shall have the meanings assigned to them in the Funded Plan.

 

Section 1.1. Administrator. The Administrator appointed by the Vice President,
Human Resources of the Company

 

Section 1.2. Average Monthly Compensation shall be determined under Article 1 of
the Funded Plan, without regard to the dollar limitation contained therein, and,
notwithstanding the above, shall also include any compensation provided under
the Xerox Corporation CEO Challenge Bonus Program.

 

Section 1.3. Board. The Board of Directors of the Company.

 

Section 1.4. Code. The Internal Revenue Code of 1986 as amended, or as it may be
amended from time to time.

 

Section 1.5. Company. Xerox Corporation.

 

Section 1.6. Effective Date. The original effective date of the Plan was July 1,
1977. This Restatement is effective as of April 2, 2004.

 

Section 1.7. Employee. A Member in the Funded Plan.

 

Section 1.8. Funded Plan. The Xerox Corporation Retirement Income Guarantee
Plan.

 

Section 1.9. Plan. The “Xerox Corporation Unfunded Retirement Income Guarantee
Plan”, as set forth herein or in any amendment hereto.

 

ARTICLE 2

 

Purpose of Plan

 

Section 2.1. Purpose. The Plan is designed to provide retirement benefits
payable out of the general assets of the Company as provided in Section 4.1.

 

ARTICLE 3

 

Eligibility

 

Section 3.1. Eligibility. All Employees and beneficiaries of Employees eligible
to receive benefits from the Funded Plan shall be eligible to receive benefits
under this Plan in accordance with Section 4.1 regardless of when the Employees
may have retired.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

 

Benefits

 

Section 4.1. Amount of Benefits. The amount of the benefit payable under the
Plan shall be equal to the monthly benefit which would be payable to or on
behalf of an Employee under the Funded Plan as a Life Annuity if Section 9.5 of
the Funded Plan were inapplicable and if the amount of any compensation deferred
by the Employee was included in the calculation of Average Monthly Compensation
(except the increase in compensation which became payable under the Company’s
policy of increasing compensation by the amount which cannot be added to an
Employee’s accounts under the Profit Sharing Plan by reason of the limitation
contained in Section 415 of the Code), less the following:

 

(a) The monthly benefit actually payable as a Life Annuity to or on behalf of
the Employee under the Funded Plan other than the RIGP Plus Benefit payable
under Article 17 thereof.

 

(b) The monthly benefit which could be purchased as a Life Annuity with the
balance, if any, in the Employee’s deferred compensation account under the Xerox
Corporation Deferred Compensation Plan For Executives arising from the
Retirement Account portion of the Profit Sharing Adjustment under Section 4
thereof.

 

(c) Any amount paid to the Employee from which FICA taxes are withheld related
to nonqualified retirement benefits from a plan sponsored by the Company which
have not been previously withheld (or deemed to be withheld because the maximum
tax had already been paid) and are payable upon retirement but cannot be
withheld from any single sum payment of compensation or other nonqualified plan
benefits translated to an annuity (single life or joint and survivor as
appropriate) payable commencing on the date of retirement.

 

(d) The amount of that certain provisional supplement provided to certain
high-paid Employees in RIGP effective in 1989 when the RIGP benefit was modified
payable to Employees in a lump sum translated to an annuity (single life or
joint and survivor as appropriate) payable commencing on the date of retirement.

 

Section 4.1A Additional Benefit. In addition to the benefit provided by the
foregoing provisions of Section 4.1, there shall be an additional benefit equal
to the excess of (a) over (b) where (a) is the RIGP Plus Benefit which would be
payable under Article 17 of the Funded Plan as if “Annual Pay”, as defined in
Article 17 of the Funded Plan, had been calculated without regard to the
applicable limitations of the “Code” as defined in the Funded Plan and to
include deferred compensation to the extent not already included and (b) is the
RIGP Plus Benefit calculated under Article 17 of the Funded Plan subject to such
Code limitations. Notwithstanding any provision of this Plan to the contrary,
the benefit under this Section 4.1A shall be payable in cash in a lump sum. Such
benefit shall be paid at the time specified in Section 4.4. If payment is not
made at or about termination of employment, the Administrator may, in his or her
discretion, determine to increase the amount of the additional benefit at the
CBRA interest rate (within the meaning of the Funded Plan) for the period
between termination and payout hereunder.

 

Section 4.2. Form of Benefit Payments. The forms of benefit available under the
Plan shall be for single Employees a 10-Year certain and life annuity or a life
annuity and for married Employees a 50% or 100% joint and survivor annuity
option, all as shall have been elected by Employee on forms provided by the
Administrator. The benefit payable to a single Employee who has failed to make
such an election shall be a life annuity and for any such married Employee a 50%
joint and survivor annuity. The 10-year certain and life annuity is the
actuarial equivalent of the life annuity and the 100% joint and survivor annuity
is the actuarial equivalent of the 50% joint and survivor annuity. Except as
otherwise provided in Section 5.1 in no event is the benefit payable in a lump
sum.

 

Notwithstanding the above, the lump sum actuarial equivalent of any benefit
otherwise payable as a monthly amount of one hundred dollars ($100.00) or less,
shall be distributed in accordance with Section 4.3. The interest rate used in
computing the lump sum actuarial equivalent amount shall be the interest rate
described in the section entitled “Optional Forms of Benefit Payment” of the
Funded Plan.

 

4



--------------------------------------------------------------------------------

Section 4.3. Death Prior to Benefit Commencement. The spouse of a Participant
who dies before commencement of benefits under the Plan shall be entitled to a
survivor benefit calculated in accordance with Article 7 of the Funded Plan in
an amount equal to the amount determined under (a) or (b) below.

 

(a) In the case of a Participant who is eligible to retire under the Funded Plan
on the date of his or her death, one-half of the retirement benefit to which the
Participant would have been entitled under the Plan if he or she had retired on
the last day of the month coincident with or next following the date of the
Participant’s death; or

 

(b) In the case of a Participant who is not eligible to retire under the Funded
Plan on the date of his or her death, one-half of the retirement benefit to
which the Participant would have been entitled under the Plan if he or she had
terminated on his or her date of death and survived to the date of payment of
benefits as determined under Section 4.4 below.

 

Section 4.4. Time of Benefit Payments. Benefits due under the Plan shall be paid
coincident with the payment date of benefits under the Funded Plan or at such
other time or times as the Administrator in his discretion determines.

 

Section 4.5. Employee’s Rights Unsecured. The benefits payable under this Plan
shall be unfunded. Consequently, no assets shall be segregated for purposes of
this Plan and placed beyond the reach of the Company’s general creditors. The
right of any Employee to receive benefits under the provisions of the Plan shall
be an unsecured claim against the general assets of the Company.

 

ARTICLE 5

 

Change in Control

 

Section 5.1 Change In Control. Notwithstanding anything to the contrary in this
Plan, in the event of a change in control of the Company, as hereinafter
defined, each Employee, including retired Employees, shall be entitled to a
benefit hereunder without regard to his or her age or Years of Service at the
time of such change in control. Upon the occurrence of a change in control of
the Company, the benefit of each Employee shall be payable in a lump sum within
30 days of such change in control equal in amount to the then present value of a
benefit expressed in the form provided in Section 4.1 hereof, commencing on the
later of (i) the date of such change in control and (ii) the date the Employee
would be eligible for a benefit under the Funded Plan, and based upon such
Employee’s Average Monthly Compensation and Years of Participation as of the
date of such change in control. A “change in control of the Company” shall have
the meaning set forth in the Xerox Corporation Retirement Income Guarantee Plan,
as may be amended or restated from time to time.

 

Section 5.2. Termination of Employment Following Change in Control. Upon the
termination of employment of a Employee following a change in control of the
Company, such Employee, if he or she has otherwise satisfied the requirements of
the Funded Plan for a benefit, shall be entitled to a benefit equal to the
benefit to which he or she would have been entitled without application of
Section 5.1, reduced (but not below zero) to reflect the value of the benefit he
or she received pursuant to Section 5.1.

 

Section 5.3. Calculation of Present Value. For purposes of Section 5.1 hereof,
the present value of a benefit shall be calculated based upon the interest rate
which would be used by the Pension Benefit Guaranty Corporation for purposes of
determining lump sums for benefits payable as immediate annuities with respect
to plans terminating on the date on which the change in control of the Company
occurs and the 1983 GAM mortality table, provided, however, that effective upon
the date that the applicable interest rate as specified in Section 417(e)(3)(A)
of the Code is adopted for use in the Funded Plan, the present value hereunder
shall thereafter be determined under such applicable interest rate and the
applicable mortality table as defined in Section 417(e)(3)(A)(ii)(l) of the
Code. For purposes of the Funded Plan, each Employee shall be treated as if they
terminated employment upon the change in control and had their benefits
determined as if they were to begin receiving benefits on the commencement date
used in developing the present value of the benefit in Section 5.1.

 

5



--------------------------------------------------------------------------------

ARTICLE 6

 

Plan Administration

 

Section 6.1. Duties of the Administrator. The Plan shall be administered by the
Administrator in accordance with its terms and purposes. The Administrator shall
determine the amount and manner of payment of the benefits due to or on behalf
of each Participant from the Plan and shall cause them to be paid by the Company
accordingly.

 

Section 6.2. Authority of the Administrator. The Administrator may

 

(i) Construe and interpret the provisions of the Plan, determine all questions
of fact, and make rules and regulations under the Plan to the extent deemed
advisable or helpful by the Administrator;

 

(ii) Should any defect, omission, ambiguity or inconsistency in the Plan be
discovered at any time, the Administrator shall be empowered to take such action
as may be necessary to correct such defect, rectify such omission, resolve such
ambiguity or reconcile such inconsistency.

 

Section 6.3. Claims and Appeals. Claims and appeals regarding benefits under the
Plan shall be determined pursuant to section 503 of ERISA.

 

Section 6.4. Finality of Decisions. The decisions made by and the actions taken
by the Administrator in the administration of the Plan shall be final and
conclusive on all persons, and the Administrator shall not be subject to
individual liability with respect to the Plan.

 

Section 6.5. Limitations of Actions. Any action brought in state or federal
court for the alleged wrongful denial of Plan benefits or for the alleged
intentional interference with any Plan rights to which a person is or may become
entitled under ERISA must be commenced within one year after the cause of action
accrued.

 

ARTICLE 7

 

Amendment and Termination

 

Section 7.1. Amendment and Termination. It is the intention of the Company to
continue the Plan indefinitely. The Company expressly reserves the right to
amend the Plan at any time and in any particular manner, provided that any such
amendment shall be made in accordance with ERISA. Such amendments, other than
amendments relating to termination of the Plan or relating to benefit levels
under Section 4.1 of the Plan, may be effected by (i) the Board of Directors,
(ii) a duly constituted committee of the Board of Directors, or (iii) the Vice
President of the Company responsible for human resources or a representative
thereof. In the event such office is vacant at the time the amendment is to be
made, the Chief Executive Officer of the Company shall approve such amendment or
appoint a representative. Amendments relating to termination of the Plan or
relating to benefit levels under Section 4.1 of the Plan shall be effected
pursuant to a resolution duly adopted by the Board of Directors of the Company,
or a duly constituted committee of the Board of Directors of the Company, in
accordance with the Business Corporation Law of the State of New York.

 

Any amendment, alteration, modification or suspension under subsection (iii) of
the preceding paragraph shall be set forth in a written instrument executed by
any Vice President of the Company and by the Secretary or an Assistant Secretary
of the Company.

 

Section 7.2. Contractual Obligation. Notwithstanding Section 7.1, the Company
hereby makes a contractual commitment to pay the benefits accrued under the Plan
to the extent it is financially capable of meeting such obligations.

 

6



--------------------------------------------------------------------------------

ARTICLE 8

 

Miscellaneous

 

Section 8.1. No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Company and an Employee, or as
a right of any Employee to be continued in the employment of the Company, or as
a limitation of the right of the Company to discharge any of its Employees, with
or without cause.

 

Section 8.2. Assignment. The benefits payable under this Plan may not be
assigned or alienated except as may otherwise be required by law or pursuant to
the terms of a domestic relations order that has been approved by the Plan
Administrator.

 

Section 8.3. Law Applicable. This Plan shall be governed by the laws of the
State of New York.

 

Section 8.4. Section 409A of the Internal Revenue Code. Notwithstanding any
other provision of the Plan, no election by any participant or beneficiary, and
no payment to any individual, shall be permitted under the Plan if such election
or payment would cause any amount to be taxable under section 409A of the
Internal Revenue Code with respect to any individual.

 

7